*870MEMORANDUM *
Craig Calkins appeals the district court’s summary judgment dismissal of his § 1983 First Amendment claim and his state-law whistleblower and wrongful discharge claims. We affirm the district court.
Calkins’s § 1983 claim fails because the record does not establish a causal nexus between protected speech, if there was any, and his demotion.1 The whistleblower action is barred because it was not brought within the 90-day statute of limitations, as required by the 1999 version of Oregon Revised Statutes which governs this case.2 The wrongful discharge claim fails because Calkins does not state a prima facie case,3 and therefore we need not decide whether Draper v. Astoria School District applies.4
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Coszalterv. City of Salem, 320 F.3d 968, 977 (9th Cir.2003).


. Or.Rev.Stat. §§ 659.510, 659.530 (1999), superseded by Or.Rev.Stat. §§ 659A.203, 659A.215; see Or. Rev. Stat § 659A.215 (note).


. McGanty v. Staudenraus, 321 Or. 532, 901 P.2d 841, 851-57 (Or. 1995).


. Draper v. Astoria Sch. Dist. No. 1C, 995 F.Supp. 1122, 1126-32 (D.Or.1998), overruled in part by Rabkin v. Or. Health. Sciences Univ., 350 F.3d 967 (9th Cir.2003).